DETAILED ACTION
This is in response to RCE dated 3/2/21.  Claims 1-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vinay Sathe (Reg. # 55,595) on 3/12/21.
The application has been amended as follows: 

1.	(Currently Amended)	A method of wireless communication, comprising:
	transmitting, by a wireless terminal, a registration request to a first network device indicating whether the wireless terminal supports a use of a coexistent slice grouping technique, wherein the coexistent slice grouping technique groups network slices in groups in which intra-group network slices are capable of serving the wireless terminal simultaneously and inter-group network slices are disallowed from serving the wireless terminal simultaneously;
	receiving, by the wireless terminal, a message carrying information about one or more of an allowed network slice instance assistance information (NSSAI) and a configured NSSAI; and 
	performing further communication by the wireless terminal based on the information in the message,
	wherein in case that the registration request indicates that the wireless terminal supports a use of the coexistent slice grouping technique and there [[is]] are more than one coexistent slicing groups configured for the wireless terminal according to a subscription of the wireless terminal, and in case the wireless terminal provides an NSSAI associated with the registration request, the allowed NSSAI is determined based on the NSSAI associated with the registration request, and in case the wireless terminal does not provide the NSSAI associated with the registration request, the allowed NSSAI is derived from a slice group that is selected for the wireless terminal from the more than one coexistent slicing groups, and [[or]] 
	wherein in case that the registration request does not indicate that the wireless terminal supports a use of the coexistent slice grouping technique, [[and]] the wireless terminal receives one or more of the allowed or configured NSSAI for network slices that serve the wireless terminal simultaneously.

2.	(Original)	The method of claim 1, wherein the wireless terminal identifies one or more coexistent slice groups for a single network slice instance assistance identifier (S-NSSAI) based on a slice descriptor field of an identifier of the S-NSSAI.

3.	(Original)	The method of claim 1, wherein the wireless terminal identifies one or more coexistent slice groups for a single network slice instance assistance identifier (S-NSSAI) using a signaling mechanism that is external to the identifier of the S-NSSAI.

4.	(Original)	The method of claim 3, wherein the signaling mechanism includes an additional identifier for the S-NSSAI that signals the one or more coexistent slice groupings. 

5.	(Original)	The method of claim 1, wherein the performing further communication includes establishing, by the wireless terminal, a packet data unit session using a network slice from the allowed NSSAI. 

6.	(Original)	The method of claim 2, wherein the one or more coexistent slice groups are identifying using values that are specific to a public land mobile network in which the wireless terminal is operating.

7.	(Original)	The method of claim 2, wherein the wireless terminal further identifies, for a concurrent S-NSSAI, that the concurrent S-NSSAI is coexistent with other S-NSSAIs or one or more coexistent slice groups.

8.	(Currently Amended)	A wireless terminal apparatus, comprising a processor configured to implement a method of wireless communication, comprising:
	transmitting a registration request to a first network device indicating whether the wireless terminal supports a use of a coexistent slice grouping technique, wherein the coexistent slice grouping technique groups network slices in groups in which intra-group network slices are capable of serving the wireless terminal simultaneously and inter-group network slices are disallowed from serving the wireless terminal simultaneously;
	receiving a message carrying information about one or more of an allowed network slice instance assistance information (NSSAI) and a configured NSSAI; and 
	performing further communication by the wireless terminal based on the information in the message,
	wherein in case that the registration request indicates that the wireless terminal supports a use of the coexistent slice grouping technique and there [[is]] are more than one coexistent slicing groups configured for the wireless terminal according to a subscription of the wireless terminal, and in case the wireless terminal provides an NSSAI associated with the registration request, the allowed NSSAI is determined based on the NSSAI associated with the registration request, and in case the wireless terminal does not provide the NSSAI associated with the registration request, the allowed NSSAI is derived from a slice group that is selected for the wireless terminal from the more than one coexistent slicing groups, and [[or]] 
	wherein in case that the registration request does not indicate that the wireless terminal supports a use of the coexistent slice grouping technique, [[and]] the wireless terminal receives one or more of the allowed or configured NSSAI for network slices that serve the wireless terminal simultaneously.

9.	(Original)	The wireless terminal of claim 8, wherein the processor is further configured to identify one or more coexistent slice groups for a single network slice instance assistance identifier (S-NSSAI) based on a slice descriptor field of an identifier of the S-NSSAI.

10.	(Original)	The wireless terminal of claim 8, wherein the processor is configured to identify one or more coexistent slice groups for a single network slice instance assistance identifier (S-NSSAI) using a signaling mechanism that is external to the identifier of the S-NSSAI.

11.	(Original)	The wireless terminal of claim 8, wherein the signaling mechanism includes an additional identifier for the S-NSSAI that signals the one or more coexistent slice groupings.

12.	(Original)	The wireless terminal of claim 8, wherein the processor is configured to perform further communication by establishing a packet data unit session using a network slice from the allowed NSSAI.

13.	(Currently Amended)	A method of wireless communication, comprising:
	receiving, by a network-side device, a registration request from a wireless terminal indicating whether the wireless terminal supports a use of a coexistent slice grouping technique, wherein the coexistent slice grouping technique groups network slices in groups in which intra-group network slices are capable of serving the wireless terminal simultaneously and inter-group network slices are disallowed from serving the wireless terminal simultaneously; 
	transmitting, by the network-side device, a message carrying information about one or more of an allowed network slice instance assistance information (NSSAI) and a configured NSSAI to the wireless terminal; and 
	providing further connectivity to the wireless terminal based on the information in the message,
	wherein in case that the registration request indicates that the wireless terminal supports a use of the coexistent slice grouping technique and there [[is]] are more than one coexistent slicing groups configured for the wireless terminal according to a subscription of the wireless terminal, and in case the network-side device receives an NSSAI associated with the registration request, the allowed NSSAI is determined based on the NSSAI associated with the registration request, and in case the network-side device does not receive the NSSAI associated with the registration request, the allowed NSSAI is derived from a slice group that is selected for the wireless terminal from the more than one coexistent slicing groups, and [[or]]
	wherein in case that the registration request does not indicate that the wireless terminal supports a use of the coexistent slice grouping technique, [[and]] the wireless terminal receives one or more of the allowed or configured NSSAI for network slices that serve the wireless terminal simultaneously.

14.	(Original)	The method of claim 13, wherein the registration request identifies one or more coexistent slice groups for a single network slice instance assistance identifier (S-NSSAI) based on a slice descriptor field of an identifier of the S-NSSAI.

15.	(Original)	The method of claim 13, wherein the registration request identifies one or more coexistent slice groups for a single network slice instance assistance identifier (S-NSSAI) using a signaling mechanism that is external to the identifier of the S-NSSAI.

16.	(Original)	The method of claim 13, wherein the signaling mechanism includes an additional identifier for the S-NSSAI that signals the one or more coexistent slice groupings. 

17.	(Original)	The method of claim 13, wherein the providing further connectivity includes establishing, for the wireless terminal, a packet data unit session using a network slice from the allowed NSSAI. 

18.	(Original)	The method of claim 14, wherein the registration request identifies one or more coexistent slice groups as default coexistent slice groups.

19.	(Original)	The method of claim 18, further including, assigning the allowed NSSAI by selecting one of the default coexistent slice groups. 

20.	(Original)	The method of claim 13, wherein the registration request identifies, for a concurrent S-NSSAI, that the concurrent S-NSSAI is coexistent with one or more other S-NSSAIs or coexistent slice groups.

21.	(Original)	The method of claim 13, further including:
	assigning to wireless terminal, in case that the registration request is an initial registration request, a globally unique identifier; and 
	refraining from assigning another globally unique identifier in case that the registration request is a re-registration request. 

22.	(Original)	The method of claim 13, wherein the providing further connectivity includes providing information about the wireless terminal’s support for the use of the coexistent slice grouping technique to other functions in a wireless network.

23.	(Currently Amended)	A wireless communication apparatus comprising a processor configured to implement a method, comprising
	receiving a registration request from a wireless terminal indicating whether the wireless terminal supports a use of a coexistent slice grouping technique, wherein the coexistent slice grouping technique groups network slices in groups in which intra-group network slices are capable of serving the wireless terminal simultaneously and inter-group network slices are disallowed from serving the wireless terminal simultaneously;
	transmitting a message carrying information about one or more of an allowed network slice instance assistance information (NSSAI) and a configured NSSAI; and 
	providing further connectivity to the wireless terminal based on the information in the message,
	wherein in case that the registration request indicates that the wireless terminal supports a use of the coexistent slice grouping technique and there [[is]] are more than one coexistent slicing groups configured for the wireless terminal according to a subscription of the wireless terminal, and in case the wireless terminal provides an NSSAI associated with the registration request, the allowed NSSAI is determined based on the NSSAI associated with the registration request, and in case the wireless terminal does not provide the NSSAI associated with the registration request, the allowed NSSAI is derived from a slice group that is selected for the wireless terminal from the more than one coexistent slicing groups, and [[or]] 
	wherein in case that the registration request does not indicate that the wireless terminal supports a use of the coexistent slice grouping technique, [[and]] the wireless terminal receives one or more of the allowed or configured NSSAI for network slices that serve the wireless terminal simultaneously.

24.	(Original)	The apparatus of claim 23, wherein the registration request identifies one or more coexistent slice groups for a single network slice instance assistance identifier (S-NSSAI) based on a slice descriptor field of an identifier of the S-NSSAI.

25.	(Original)	The apparatus of claim 23, wherein the registration request identifies one or more coexistent slice groups for a single network slice instance assistance identifier (S-NSSAI) using a signaling mechanism that is external to the identifier of the S-NSSAI.

26.	(Original)	The apparatus of claim 23, wherein the signaling mechanism includes an additional identifier for the S-NSSAI that signals the one or more coexistent slice groupings. 

27.	(Original)	The apparatus of claim 23, wherein the providing further connectivity includes establishing, for the wireless terminal, a packet data unit session using a network slice from the allowed NSSAI. 

28.	(Original)	The apparatus of claim 23, wherein the registration request identifies one or more coexistent slice groups as default coexistent slice groups.

29.	(Original)	The apparatus of claim 28, further including, assigning the allowed NSSAI by selecting one of the default coexistent slice groups. 

30.	(Original)	The apparatus of claim 23, wherein the registration request identifies, for a concurrent S-NSSAI, that the concurrent S-NSSAI is coexistent with one or more other S-NSSAIs or coexistent slice groups.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 8, 13, and 23 teach, among other things, … receiving, by the wireless terminal, a message carrying information about one or more of an allowed network slice instance assistance information (NSSAI) and a configured NSSAI …performing further communication by the wireless terminal based on the information in the message, wherein in case that the registration request indicates that the wireless terminal supports a use of the coexistent slice grouping technique and there are more than one coexistent slicing groups configured for the wireless terminal according to a subscription of the wireless terminal, and in case the wireless terminal provides an NSSAI associated with the registration request, the allowed NSSAI is determined based on the NSSAI associated with the registration request, and in case the wireless terminal does not provide the NSSAI associated with the registration request, the allowed NSSAI is derived from a slice group that is selected for the wireless terminal from the more than one coexistent slicing groups, and wherein in case that the registration request does not indicate that the wireless terminal supports a use of the coexistent slice grouping technique, the wireless terminal receives one or more of the allowed or configured NSSAI for network slices that serve the wireless terminal simultaneously.
Independent claims 1, 8, 13, and 23, when taken as a whole, constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-30 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468